PER CURIAM.
The trial court was correct in finding that the amended complaint for mandamus failed to allege sufficient facts which would demonstrate that exhaustion of administrative remedies would be futile. Skaggs-Albertson’s Properties v. Michels Belleair Bluff's Pharmacy, Inc., 332 So.2d 113 (Fla. *12182nd DCA 1976).1
Affirmed.
WIGGINTON, BARFIELD and WOLF, JJ., concur.

. We also note that in cases which involve substantial rights of third parties and factual issues related to those rights (revocation of building permits) that a petition for writ of mandamus may not be an appropriate remedy. See City of Deland v. State, 423 So.2d 529 (Fla. 5th DCA 1982).